Citation Nr: 0942663	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-36 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
rating decisions dated in January 1960, March 1960, and April 
1968 with respect to the reduction in compensation, the 
assigned rating and effective date of compensation for 
sinusitis, maxillary and frontal, for accrued benefits 
purposes.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral blepharitis, for accrued benefits purposes.

3.  Entitlement to a rating in excess of 10 percent for 
maxillary and frontal sinusitis with hypertrophic rhinitis, 
for accrued benefits purposes.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), for accrued benefits purposes.

5.  Entitlement to an effective date earlier than June 28, 
2001, for the award of service connection for bilateral 
eyelid laxity secondary to bilateral blepharitis, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and P.L.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from September 1950 to September 1954.  
The Veteran died in December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in pertinent part denied 
entitlement to accrued benefits.  

In March 2007, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  

The Board notes that a February 2008 decision granted 
entitlement to service connection for bilateral eyelid laxity 
for accrued benefits purpose, denied entitlement to service 
connection for diabetes mellitus for accrued benefits 
purpose, and remanded the issues of entitlement to increased 
ratings for bilateral blepharitis and maxillary and frontal 
sinusitis for accrued benefits purposes, entitlement to TDIU 
for accrued benefits purposes, and whether rating decisions 
in January 1960, March 1960, and April 1998 involved CUE for 
accrued benefits purposes.  

It is significant to note that VA law provides that where 
death occurred on or after December 1, 1962, periodic 
monetary benefits (other than insurance and servicemembers' 
indemnity) authorized under laws administered by VA, to which 
a payee was entitled at his or her death under existing 
ratings or decisions or those based on evidence in the file 
at date of death, and due and unpaid will, upon the death of 
such person, be paid as defined by regulation.  See 
38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.1000(a) (2009).  

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death, in support of a 
claim for VA benefits pending on the date of death.  
38 C.F.R. § 3.1000(d)(4) (emphasis added).  A claim for VA 
benefits pending on the date of death means a claim filed 
with VA that had not been finally adjudicated by VA on or 
before the date of death.  Such a claim includes a deceased 
beneficiary's claim to reopen a finally disallowed claim 
based upon new and material evidence or a deceased 
beneficiary's claim of clear and unmistakable error in a 
prior rating or decision.  Any new and material evidence must 
have been in VA's possession on or before the date of the 
beneficiary's death.  38 C.F.R. § 3.1000(d)(5) (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that an accrued benefits claim is 
derivative of the Veteran's claim and that an accrued 
benefits claimant cannot be entitled to a greater benefit 
than the veteran would have received had he lived.  See 
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 
102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 
(1997) (holding that "the substance of the survivor's claim 
is purely derivative from any benefit to which the veteran 
might have been 'entitled' at his death [and gives the 
survivor] the right to stand in the shoes of the veteran and 
pursue his claim after his death.").  

Although the Veteran's attorney in a June 2001 statement 
submitted prior to his death also asserted CUE in "VA's 
failure to recognize the treatment and diagnosis of rhinitis 
in the Service Medical Records" and "VA's failure to order 
C&P examination and x-rays for herniated cervical disc 
condition," the rhinitis disorder had been addressed in an 
unappealed February 1955 rating decision and service 
connection for a neck disorder had been denied in the 
November 2000 Board decision.  There was no evidence of any 
statement that may be construed as a CUE claim or a CUE 
motion from those determinations.  The Board finds the issues 
listed on the title page are the only matters that may be 
appropriately addressed upon appellate review.

The Board notes, however, that in a March 2008 rating 
decision the RO established a 20 percent rating for bilateral 
eyelid laxity, for accrued benefits purposes, effective from 
June 28, 2001, and that correspondence submitted on the 
appellant's behalf in June 2008 expressed disagreement with 
the effective date assigned.  The United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") has 
held that where the Board finds a notice of disagreement has 
been submitted regarding a matter which has not been 
addressed in a statement of the case, the issue should be 
remanded for appropriate action.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  As this issue has not been properly 
addressed in a statement of the case, it must be remanded for 
appropriate development.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

A review of the record reveals that in correspondence 
provided in July 2009 and October 2009 the appellant's 
attorney requested an additional BVA hearing at the RO in 
order to present evidence on additional issues recognized as 
applicable claims for accrued benefits purposes in the 
February 2008 Board decision.  As these matters were not 
previously adjudicated and developed as issues on appeal at 
the time of the March 2007 Board hearing, an additional 
hearing in this case is allowable within the provisions of VA 
law.  Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on 
appeal before the Board will be granted if a claimant 
expresses a desire to appear in person.  

The Board also finds that a statement of the case has not 
been issued from the appellant's disagreement with the April 
2009 rating decision as to entitlement to an effective date 
earlier than June 28, 2001, for the award of service 
connection for bilateral eyelid laxity secondary to bilateral 
blepharitis, for accrued benefits purposes.  Therefore, 
additional development as to this matter is also required.  
Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled 
for a Board hearing with a Veterans Law 
Judge at the RO as soon as practicable.  

2.  The appellant should be provided a 
statement of the case on the issue of 
entitlement to an effective date 
earlier than June 28, 2001, for the 
award of service connection for 
bilateral eyelid laxity secondary to 
bilateral blepharitis, for accrued 
benefits purposes.  She should be 
apprised that to perfect the appeal on 
this issue for Board review she must 
submit a substantive appeal.  The 
requisite period of time for a response 
should be allowed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

